DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Oath/Declaration
The receipt of Oath/Declaration is acknowledged. 
Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/29/2020 and 09/09/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Applicant has provided an explanation of reference of the cited document(s) on page(s) 1 of the specification. 
The Japanese Office Action search report dated 23 October 2020 is based on a related JP application and the references cited therein have been considered. Those remaining references being of a general background category.
Drawings
The drawing(s) filed on 09/09/2020 are accepted by the Examiner.
Status of Claims
Claims 1-20 are pending in this application.

Specification
The title of the invention is not descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1-3, 7-9, 11, 13-15 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over US 2019/0079708 A1 Yamada et al. (hereinafter referred to as “Yamada”) in view of US 2011/0135322 “Masuyama”.
With respect to claim 1, Yamada discloses an information processing (Para [0040]; Fig. 1 – wherein management system 1. The management system 1 includes a printer 120 (printing apparatus), a host computer 140 that controls the printer 120, and a management server 200 (information processing apparatus)) apparatus comprising: 
at least one processor (Para [0064]; Fig. 1 – wherein the control unit 210 includes a processor (not shown) such as a CPU, and controls each unit of the management server 200 by executing programs by the processor); and 
at least one memory configured to store a program, wherein the program when executed by the processor causes the information processing apparatus to perform operations (Para [0064]; wherein In addition to the processor, the control unit 210 may include a RAM (not shown), a ROM (not shown), and the like. The RAM forms a work area for temporarily storing programs executed by the processor, data to be processed, and the like. The ROM nonvolatilely stores data including a control program executed by the processor, various set values, and the like), the operations comprising: 
acquiring information of a sheet type used by an image output apparatus (Para [0077]; Fig. 1 – see at least element 213, wherein the acquisition unit 213 acquires information used for calculating the printing cost or the index value of profit of the printer 120. The information acquired by the acquisition unit 213 includes, at least, the medium price per unit area of one or more types of print media and the consumption amount of one or more types of inks, regarding the print job executed by the printer 120. Specifically, the print job information transmitted from the printer 120 corresponds to this information. In a case where the print job information is included in the information received and temporarily stored by the communication control unit 211, the acquisition unit 213 acquires the print job information); 
providing a setting screen configured to accept setting operation for sheet types supported by the image output apparatus (Para [0095 and 0096]; Fig. 3 – see at least element 310; wherein In a case where the medium unit price tab 301 is selected, the medium unit price setting section 310 is displayed on the unit price settings screen 300 as shown in FIG. 3. The medium unit price setting section 310 is an area for entering information about the unit price of the print medium and includes input boxes 311, 312, 313, and 314. The type of the print medium (Media Type) is input to the input box 311. The size of the print medium (Paper Size) is input to the input box 312. In the example of FIG. 3, the input box 312 includes an input box for entering a width of the print medium and an input box for entering a length of the print medium).
However, Yamada fails to explicitly disclose on the setting screen, among the sheet types supported by the image output apparatus, displaying the used sheet type indicated by the acquired sheet type information with priority over other sheet types.
Masuyama, working in the same field of endeavor, recognizes this problem and teaches on the setting screen (Fig. 7 to Fig. 9 – setting screen), among the sheet types supported by the image output apparatus, displaying the used sheet type indicated by the acquired sheet type information with priority over other sheet types (Para [0075 and 0076]; wherein the paper type history of the paper type different from the paper type that has a higher priority and is currently set for the target paper feed stage is highlighted and For example, the history setting screen may be displayed in a state where the paper type history of the paper type that has a low priority and is currently set for the target paper feed stage is displayed in gray and cannot be selected and further disclosed in Para [0105]; wherein the history setting screen may be displayed in a state where the user can discriminate the newest paper type history for the paper feed stage having the error from the paper type history different from the newest paper type history for the paper feed stage having the error. For example, the history setting screen may be displayed in a state where the paper type history different from the newest paper type history of the paper type having a lower priority for the paper feed stage having the error is displayed in gray not to be able to be selected).
At the time of the invention, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included in the invention of Yamada to apply on the setting screen, among the sheet types supported by the image output apparatus, displaying the used sheet type indicated by the acquired sheet type information with priority over other sheet types as taught by Masuyama since doing so would have predictably and advantageously the user can perform the setting from the history for each paper feed stage via the remote UI 1800 as well as the touch panel portion 2041, thereby improving operability when the user registers the paper (see at least Masuyama, Para [0139]).  
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time the invention was made.
With respect to claim 2, which claim 1 is incorporated, Yamada fails to explicitly  disclose wherein the providing of the setting screen is executed as processing to display the used sheet type indicated by the acquired sheet type information, among sheet types supported by the image output apparatus, with priority over other sheet types; the processing to display the used sheet type indicated by the acquired sheet type is executed; and the processing to not display on the setting screen the other sheet types is executed.
However, Masuyama, working in the same field of endeavor, recognizes this problem and teaches wherein the providing of the setting screen (Fig. 7 to Fig. 9 – setting screen) is executed as processing to display the used sheet type indicated by the acquired sheet type information, among sheet types supported by the image output apparatus, with priority over other sheet types (Para [0091]; wherein histories 1001 are stored for respective paper feed stages 1002. The paper type history is independently set for each paper feed stage. The history 1 for the paper feed stage 1 and the history 1 for the paper feed stage 2 may not be set in the image forming apparatus 10 at the same period. A plurality of items included in the stored paper type history information include, for example, a paper (medium) type 1003, a paper size 1004, various types of parameters of paper 1005, a medium ID 1006, and a used print job ID 1007); 
the processing to display the used sheet type indicated by the acquired sheet type is executed (Para [0062 and 0092]; the print server 205 acquires the paper type history information for each paper feed stage from the paper feed stage setting history storage unit 211, and then transmits the acquired paper type history information to the display control unit 203. In step S505, based on the paper type history information transmitted from the paper feed stage setting unit 205 in step S504, the display control unit 203 displays on the touch panel portion 2041 the history setting screen in which the paper type history for each of a plurality of paper feed stages can be selected); and 
the processing to not display on the setting screen the other sheet types is executed (Para [0076]; wherein the history setting screen may be displayed in a state where the user can discriminate the paper type currently set for the target paper feed stage from the paper type history of the paper type different from the paper type currently set for the target paper feed stage. For example, the history setting screen may be displayed in a state where the paper type history of the paper type that has a low priority and is currently set for the target paper feed stage is displayed in gray and cannot be selected).
At the time of the invention, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included in the invention of Yamada to display the used sheet type indicated by the acquired sheet type information, among sheet types supported by the image output apparatus, with priority over other sheet types; the processing to display the used sheet type indicated by the acquired sheet type is executed; and the processing to not display on the setting screen the other sheet types is executed as taught by Masuyama since doing so would have predictably and advantageously the user can set the paper from the paper type history for each paper feed stage, thereby reducing work for newly selecting and setting the paper size and the paper specification each time. In addition, when the paper type history for each paper feed stage is displayed, the paper that can be fed to the target paper feed stage is highlighted, thereby preventing a setting mistake in which the user (see at least Masuyama, Para [0093]).  
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time the invention was made.
With respect to claim 3, which claim 1 is incorporated, Yamada fails to explicitly disclose wherein the providing of the setting screen, as processing to display the used sheet type indicated by the acquired sheet type information, among sheet types supported by the image output apparatus, with priority over other sheet types, executes the processing to cause a sheet type indicated by the acquired sheet type information to be displayed in a higher level than the other sheet types.
However, Masuyama, working in the same field of endeavor, recognizes this problem and teaches wherein the providing of the setting screen (Fig. 7 to Fig. 9 – setting screen), as processing to display the used sheet type indicated by the acquired sheet type information, among sheet types supported by the image output apparatus, with priority over other sheet types (Para [0091]; wherein histories 1001 are stored for respective paper feed stages 1002. The paper type history is independently set for each paper feed stage. The history 1 for the paper feed stage 1 and the history 1 for the paper feed stage 2 may not be set in the image forming apparatus 10 at the same period. A plurality of items included in the stored paper type history information include, for example, a paper (medium) type 1003, a paper size 1004, various types of parameters of paper 1005, a medium ID 1006, and a used print job ID 1007), executes the processing to cause a sheet type indicated by the acquired sheet type information to be displayed in a higher level than the other sheet types (Para [0071]; wherein the paper type history of the paper type that has a higher priority and can be set for the target paper feed stage is highlighted).
At the time of the invention, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included in the invention of Yamada to display the used sheet type indicated by the acquired sheet type information, among sheet types supported by the image output apparatus, with priority over other sheet types, executes the processing to cause a sheet type indicated by the acquired sheet type information to be displayed in a higher level than the other sheet types as taught by Masuyama since doing so would have predictably and advantageously the user can set the paper from the paper type history for each paper feed stage, thereby reducing work for newly selecting and setting the paper size and the paper specification each time. In addition, when the paper type history for each paper feed stage is displayed, the paper that can be fed to the target paper feed stage is highlighted, thereby preventing a setting mistake in which the user sets the setting of the paper feed stage with which the paper cannot be fed the paper (see at least Masuyama, Para [0093]).  
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time the invention was made.
With respect to claim 7, which claim 1 is incorporated, Masuyama discloses acquiring information for a sheet type supplied to the image output apparatus (Para [0077]; Fig. 1 – see at least element 213, wherein the acquisition unit 213 acquires information used for calculating the printing cost or the index value of profit of the printer 120. The information acquired by the acquisition unit 213 includes, at least, the medium price per unit area of one or more types of print media and the consumption amount of one or more types of inks, regarding the print job executed by the printer 120. Specifically, the print job information transmitted from the printer 120 corresponds to this information. In a case where the print job information is included in the information received and temporarily stored by the communication control unit 211, the acquisition unit 213 acquires the print job information).
However, Yamada fails to explicitly disclose wherein the providing of the setting screen displays, on the setting screen, the used sheet type and the supplied sheet type indicated by the acquired sheet type information, among sheet types supported by the image output apparatus, with priority over other sheet types.
Masuyama, working in the same field of endeavor, recognizes this problem and teaches wherein the providing of the setting screen displays, on the setting screen (Fig. 7 to Fig. 9 – setting screen), the used sheet type and the supplied sheet type indicated by the acquired sheet type information, among sheet types supported by the image output apparatus, with priority over other sheet types (Para [0075 and 0076]; wherein the paper type history of the paper type different from the paper type that has a higher priority and is currently set for the target paper feed stage is highlighted and For example, the history setting screen may be displayed in a state where the paper type history of the paper type that has a low priority and is currently set for the target paper feed stage is displayed in gray and cannot be selected and further disclosed in Para [0105]; wherein the history setting screen may be displayed in a state where the user can discriminate the newest paper type history for the paper feed stage having the error from the paper type history different from the newest paper type history for the paper feed stage having the error. For example, the history setting screen may be displayed in a state where the paper type history different from the newest paper type history of the paper type having a lower priority for the paper feed stage having the error is displayed in gray not to be able to be selected).
At the time of the invention, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included in the invention of Yamada to apply wherein the providing of the setting screen displays, on the setting screen, the used sheet type and the supplied sheet type indicated by the acquired sheet type information, among sheet types supported by the image output apparatus, with priority over other sheet types as taught by Masuyama since doing so would have predictably and advantageously the user can perform the setting from the history for each paper feed stage via the remote UI 1800 as well as the touch panel portion 2041, thereby improving operability when the user registers the paper (see at least Masuyama, Para [0139]).  
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time the invention was made.
With respect to claim 8, which claim 1 is incorporated, Yamada fails to explicitly disclose wherein the providing of the setting screen displays, on the setting screen, sheet types in a sorting order based on at least one of a usage amount in square meters or a usage count of the used sheet type indicated by the acquired sheet type information.
However, Masuyama, working in the same field of endeavor, recognizes this problem and teaches wherein the providing of the setting screen displays, on the setting (Para [0091 and 0092]; wherein histories 1001 are stored for respective paper feed stages 1002. The paper type history is independently set for each paper feed stage. The history 1 for the paper feed stage 1 and the history 1 for the paper feed stage 2 may not be set in the image forming apparatus 10 at the same period. A plurality of items included in the stored paper type history information include, for example, a paper (medium) type 1003, a paper size 1004, various types of parameters of paper 1005, a medium ID 1006, and a used print job ID 1007. As the paper type history information, the paper type is associated with a job history such as the ID of the job for which the paper type is used, and stored. The parameter 1005 includes parameters for defining the paper type, such as a grammage and surface nature of the paper. Further, the paper type history information is not limited to the example illustrated in FIG. 10, but other information may be stored).
At the time of the invention, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included in the invention of Yamada to apply wherein the providing of the setting screen displays, on the setting screen, sheet types in a sorting order based on at least one of a usage amount in square meters or a usage count of the used sheet type indicated by the acquired sheet type information as taught by Masuyama since doing so would have predictably and advantageously the user can set the paper from the paper type history for each paper feed stage, thereby reducing work for newly selecting and setting the paper size and the paper specification each time. In addition, when the paper type (see at least Masuyama, Para [0093]).  
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time the invention was made.
With respect to claim 9, which claim 1 is incorporated, Yamada discloses wherein the providing of the setting screen does not display, on the setting screen (Fig. 3 – setting screen 300), a sheet type for which a price has been set (Fig. 3 – element 316 a media list 316 displaying a media type which a unit price and sales price has been set), among sheet types supported by the image output apparatus, so as to be selectable as a setting target (Para [0097 and 0098]; wherein A register button 315 is disposed in the medium unit price setting section 310. In response to the operation of the register button 315, the control unit 210 registers the contents input to the input boxes 311, 312, 313, and 314 in association with one another in the medium unit price information 223. The registered information is displayed in a list form on the medium list display section 316 disposed in the medium unit price setting section 310. The type, size (width and length), unit price, and selling price of the print medium are associated with one another and displayed in the medium list display section 316).
With respect to claim 11, which claim 1 is incorporated, Yamada discloses wherein the providing of the setting screen displays, on the setting screen, every unit of category to which sheet types supported by the image output apparatus belongs so as to be selectable (Para [0095]; Fig. 3 – see at least element 310; wherein the medium unit price setting section 310 is displayed on the unit price settings screen 300 as shown in FIG. 3. The medium unit price setting section 310 is an area for entering information about the unit price of the print medium and includes input boxes 311, 312, 313, and 314. The type of the print medium (Media Type) is input to the input box 311. The size of the print medium (Paper Size) is input to the input box 312. In the example of FIG. 3, the input box 312 includes an input box for entering a width of the print medium and an input box for entering a length of the print medium).
With respect to claims 13-15 and 17-19, (drawn to a method) the proposed combination of Yamada in view of Masuyama, explained in the rejection of device claims 1-3 and 7-9 renders obvious the steps of the method of claims 13-15 and 17-19, because these steps occur in the operation of the apparatus as discussed above. Thus, the arguments similar to that presented above for claims 1-3 and 7-9 are equally applicable to claims 13-15 and 17-19.
Allowable Subject Matter
Claims 4-6, 10 and 16 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
Claims 4-6 and 16 contain subject matter that is not disclosed or made obvious in the cited art.
In regard to claims 4 and 6, when considering claim 4 as a whole, prior art of record fails to disclose or render obvious, alone or in combination: 

confirming whether or not to apply a price setting corresponding to the first sheet type to the identified second sheet type; and
in accordance with a confirmation result from the confirmation, applying a price setting to the second sheet type.”
In regard to claim 5, when considering claim 5 as a whole, prior art of record fails to disclose or render obvious, alone or in combination: 
“[…] when a price setting corresponding to a first sheet type for a first image output apparatus, among a plurality of image output apparatuses, is accepted via the setting screen, identifying a second sheet type which comprises the same or a similar attribute as the first sheet type and is supported by a second image output apparatus among a plurality of image output apparatuses and for which a price has not been set; 
confirming whether or not to apply a price setting corresponding to the first sheet type to the identified second sheet type; and 
in accordance with a confirmation result from the confirmation, applying a price setting to the second sheet type.”
In regard to claim 10, when considering claim 10 as a whole, prior art of record fails to disclose or render obvious, alone or in combination: 
“[…] wherein the providing of the setting screen displays, on the setting screen, a sheet type, among sheet types supported by the image output apparatus, for which a 
In regard to claim 16, when considering claim 16 as a whole, prior art of record fails to disclose or render obvious, alone or in combination: 
“[…] when a price setting corresponding to a first sheet type is accepted via the setting screen, identifying a second sheet type comprising the same or a similar attribute as the first sheet type for which a price has not been set; 
confirming whether or not to apply a price setting corresponding to the first sheet type to the identified second sheet type; and 
in accordance with a confirmation result from the confirmation, applying a price setting to the second sheet type.”
Examiner's Statement of Reason for Allowance
Claims 12 and 20 are allowed.
Claims 12 and 20 are allowable over the prior art because the Examiner found neither prior art cited in its entirety, nor based on the prior art, found any motivation to combine any of the said prior art that teaches “[12] […] in a case where a sheet type subject to the cost aggregation comprises a sheet type for which a price has not been set, identifying a sheet type, for which a price has been set, comprising the same or a similar attribute as the sheet type for which a price has not been set; 
confirming whether or not to apply a price setting set for the identified sheet type to the sheet type for which a price has not been set; and 
in accordance with a confirmation result from the confirmation, applying a price setting to the sheet type for which a price has not been set,  
wherein the cost aggregation is performed based on an application result of the application of the price setting.” along with all other limitations as required by independent claim 12.
“[20] […] in a case where a sheet type subject to the cost aggregation comprises a sheet type for which a price has not been set, identifying a sheet type, for which a price has been set, comprising the same or a similar attribute as the sheet type for which a price has not been set; 
confirming whether or not to apply a price setting set for the identified sheet type to the sheet type for which a price has not been set; and 
in accordance with a confirmation result from the confirmation, applying a price setting to the sheet type for which a price has not been set, 
wherein the cost aggregation is performed based on an application result of the application of the price setting.” along with all other limitations as required by independent claim 20.
Specifically, the closest prior art, Yamada (2019/0079708) and Masuyama (2011/0135322), fails to either anticipate or render obvious the above underlined limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kishida (2015/0172483) teaches a first setting item regarding a function determined so that it can be used on the basis of obtained configuration information, that is, a function determined so that it can be used on the basis of received settings is displayed in selectable manner; a second setting item regarding a function determined so that it can be used on the basis of the obtained configuration information, that is, a function determined so that it cannot be used on the basis of the received settings is displayed in selectable manner if the settings are changed; and a third setting item regarding a function determined so that it cannot be used on the basis of the obtained configuration information, that is, a function determined so that it cannot be used on the basis of the received settings is displayed in unselectable manner.
Hikichi (2013/0321865) teaches when a type of a sheet is changed and sheets are exchanged, an accurate number of sheet packages to be opened is notified to a user. A method for controlling a printing apparatus includes receiving a type of a sheet stored in a sheet storage unit, determining a number of sheet packages to be replenished in the sheet storage unit according to the received type of the sheet in a case where the received type of the sheet is different from a type of a sheet already stored in the sheet storage unit, and displaying the determined number of sheet packages. 
Tanaka (2019/0297211) teaches an image forming apparatus includes: a plurality of paper feed trays that feed accommodated sheets of paper; a detector that detects absence of paper in the paper feed trays; an image former that forms an image on a sheet of paper fed from one of the paper feed trays based on a print job; and a hardware processor that identifies a job attribute of the print job issued, selects a first tray switching condition or a second tray switching condition that is more lenient than the first tray switching condition in accordance with the job attribute identified, and in response to the detector detecting absence of paper in the paper feed tray in use during execution of the print job, switches to another paper feed tray that satisfies the tray switching condition selected.
Anno (2015/0062635) teaches a sheet management apparatus includes a storing unit, an obtaining unit, and a setting unit. The storing unit stores a combination of a size and first property information of a first sheet and a size and second property information of a second sheet. The obtaining unit obtains a first size of a sheet held in a first sheet holding unit and a second size of a sheet held in a second sheet holding unit. The setting unit sets sheet property information such that the first property information is read out from the combination and the read first property information is set as sheet property information of a sheet held in the first sheet holding unit, and the second property information is read out from the combination and the read second property information is set as sheet property information of a sheet held in the second sheet holding unit.
Iida et al. (2014/0268234) teaches a printing apparatus has a sheet holding unit having a detection unit for detecting a size of a sheet which is held 
Fukuda et al. (2017/0068494) teaches an information processing apparatus includes circuitry. The circuitry is configured to provide a print setting interface for setting print setting values for various print setting items, acquire, as specific print setting data, a specific print setting item having many print setting values to be set, among the print setting items, and a specific print setting value set for the specific print setting item, acquire a relevant print setting value set for a relevant print setting item associated with the specific print setting item, acquire the specific print setting value associated with the relevant print setting value among print setting values registered in both the specific print setting data and history print setting data that is the print setting values set for the print setting items, and present the acquired specific print setting value in the print setting interface as a candidate for the specific print setting value.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENOK A SHIFERAW whose telephone number is (571)272-4637.  The examiner can normally be reached on Monday-Friday, 8:30AM - 5:00PM, (CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ghayour can be reached on 5712723021.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


HENOK A. SHIFERAW
Primary Patent Examiner
Art Unit 2672



/Henok Shiferaw/Primary Examiner, Art Unit 2672